Title: From Alexander Hamilton to William Macpherson, 26 December 1798
From: Hamilton, Alexander
To: Macpherson, William



New York Decr. 26. 1798
Dear Sir

A Capt Hill, formerly of the British service, now in Philadelphia, is in possession of drafts of surveys, which were made during our war, of the Port & Harbour of New York. If the Secretary at War, of whom you will please to inquire, has not procured them for the United States, you will oblige me by purchasing them for the use of this State. The money which you may pay will be reimbursed upon Notice of the amount. If separable, I wish for those only from the Narrows downwards to the Hook. But if an entire draft, it must be purchased together.
Yrs very truly

A Hamilton
General Macpherson

